PER CURIAM:
Robert T. Sines appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we deny Sines’ motion for appointment of counsel and motions to add a party, and we affirm on the grounds that he has failed to state a claim upon which relief may be granted. See Sines v. Urhen, No. CA-04-221 (W.D.N.C. Dec. 17, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED